Citation Nr: 0401066	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  01-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
shoulders.

4.  Entitlement to service connection for arthritis of the 
hands.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

8.  Entitlement to service connection for a lung disorder 
claimed as due to exposure to asbestos in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2000 and later by 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).   

A hearing before the Board was held at the RO in June 2003.


REMAND

With respect to obtaining records in the custody of a Federal 
department or agency, pertinent law and regulations state 
that the VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
These records include but are not limited to military 
records, including service medical records; medical and other 
records from VA medical facilities; records from non-VA 
facilities providing examination or treatment at VA expense; 
and records from other Federal agencies, such as the Social 
Security Administration.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them. 38 U.S.C.A. § 5103A(b)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2003).  

The RO undertook development with respect to obtaining the 
veteran's service medical records, however, the development 
was not successful in producing any evidence.  It appears 
that the RO has not exhausted all possible avenues of 
producing the requested evidence.  In this regard, the Board 
notes that the RO requested the veteran's service medical 
records in August 1999 by submitting a request for 
information to the National Personnel Records Center (NPRC).  
The NPRC replied in September 1999 that:

THE PERSONNEL RECORD WAS RETIRED TO CODE 13, BUT 
THE HEALTH JACKET (SMRS) IS NOT A PART OF THE FILE.  
IF THE SMRS CANNOT BE LOCATED ELSEWHERE, RESUBMIT 
YOUR REQUEST USING M04 AND A "LAST DITCH" SEARCH 
WILL BE MADE OF THE PERSONNEL JACKET TO SEE IF 
[ANY] MEDICAL RECORDS ARE MISFILED IN IT. 

The RO apparently did not make any additional efforts to 
obtain the veteran's service medical records, and did not 
attempt to determine if any relevant evidence was contained 
in the service personnel records file.  The Board concludes 
that under these circumstances additional efforts are 
required to attempt to obtain such evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied and that 
the veteran has been notified of any 
information and evidence needed to 
substantiate and complete his claims for 
service connection, including what part 
of that evidence he is to provide and 
what part VA will attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  .  

2.  The RO should again attempt to obtain 
any available service medical records 
from the period of active service.  In 
addition, the RO should obtain copies of 
the veteran's compete service personnel 
records.  The efforts to obtain any 
records from a Federal department or 
agency shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(e)).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  Then, the RO should readjudicate the 
claims of entitlement to service 
connection.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




